Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered November 13, 1995, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was arrested without probable cause is not preserved for appellate review (see, People v Feliciano, 185 AD2d 359). In any event, his contention lacks merit since probable cause for an arrest may be based on a victim’s identification of a suspect in a photographic array (see, People v Hayes, 191 AD2d 644).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Thompson, J. P., Joy, Altman and Florio, JJ., concur.